Exhibit 10.1

2010 PEPSICO ANNUAL LONG-TERM INCENTIVE AWARD
 
STOCK OPTIONS / PERFORMANCE STOCK UNITS TERMS AND CONDITIONS
 

These Terms and Conditions, along with the attached Award Summary delivered
herewith and signed by the individual named on the Award Summary (the
“Participant”), shall constitute an agreement (this “Agreement”), effective as
of April 12, 2010 (the “Grant Date”), by and between PepsiCo, Inc., a North
Carolina corporation having its principal office at 700 Anderson Hill Road,
Purchase, New York 10577 (“PepsiCo,” and with its divisions and direct and
indirect subsidiaries, the “Company”), and the Participant.  

W I T N E S S E T H:
 

WHEREAS, the Board of Directors and shareholders of PepsiCo have approved the
PepsiCo, Inc. 2007 Long-Term Incentive Plan (the “Plan”), for the purposes and
subject to the provisions set forth in the Plan; and  

WHEREAS, pursuant to the authority granted to it in the Plan, the Compensation
Committee of the Board of Directors of PepsiCo (the “Committee”), by resolution
duly adopted at a meeting held on or prior to the Grant Date, authorized the
grant to the Participant of the stock options and performance stock units set
forth on the Award Summary; and  

WHEREAS, awards granted under the Plan are to be evidenced by an Agreement in
such form and containing such terms and conditions as the Committee shall
determine.  

NOW, THEREFORE, it is mutually agreed as follows:  

A. Terms and Conditions Applicable to Stock Options. These terms and conditions
shall apply with respect to the stock options granted to the Participant as
indicated on the Award Summary.  

1. Grant. In consideration of the Participant remaining in the employ of the
Company and agreeing to be bound by the covenants of Paragraph C, PepsiCo hereby
grants to the Participant, on the terms and conditions set forth herein, the
right and option to purchase the number of shares of PepsiCo Common Stock, par
value $.0167 per share, indicated on the Award Summary, at $66.50 per share (the
“Option Exercise Price”), which was the Fair Market Value (as defined below) of
PepsiCo Common Stock on the Grant Date, rounded up to the nearest one-fourth.
The right to purchase each such share is referred to herein as an “Option.” All
Options granted hereunder shall be “Non-Qualified Stock Options” as defined in
the Plan.  

2.  Vesting and Exercisability. Subject to the terms and conditions set forth
herein, the Options shall become fully vested on April 12, 2013 (the “Vesting
Date”) and shall be exercisable from the Vesting Date through April 11, 2020
(the “Expiration Date”). Options may vest only while the Participant is actively
employed by the Company. Once vested and exercisable, and until terminated or
expired, all or any portion of the Options may be exercised from time to time
and at any time under procedures that the Committee or its delegate shall
establish from time to time, including, without limitation, procedures regarding
the frequency of exercise and the minimum number of Options which may be
exercised at any time.  

3. Exercise Procedure. Subject to terms and conditions set forth herein, Options
may be exercised by giving written notice of exercise to PepsiCo in the manner
specified from time to time by PepsiCo. The aggregate Option Exercise Price for
the shares being purchased, together with any amount which the Company may be
required to withhold upon such exercise in respect of applicable foreign,
federal (including FICA), state and local taxes, must be paid in full at the
time of issuance of such shares.

 4. Effect of Termination of Employment, Retirement, Death and Total Disability.
 

(a) Termination of Employment. Options may vest only while the Participant is
actively employed by the Company. Thus, no vesting shall occur following the
termination of the Participant’s active employment with the Company, and,
subject to subparagraphs 4(b) and 4(c), all unvested Options shall automatically
be forfeited and cancelled upon the date that the Participant’s active
employment with the Company terminates. Only vested Options may be exercised.
Subject to subparagraphs 4(b) and 4(c), vested Options shall be exercisable
until, and shall automatically be forfeited and cancelled upon, the earlier of
the Expiration Date and the date that is the last trading day on the New York
Stock Exchange during the 90-calendar day period after the date the
Participant’s employment with the Company terminates. It is intended that an
authorized severance leave of absence may extend employment for purposes of
determining the period when vested Options may be exercised. However, an
authorized severance leave of absence will not be treated as active employment,
and, as a result, vesting of unvested Options will not be extended by any such
period.

(b) Retirement Prior to Age 62. If the Participant’s employment terminates prior
to the Vesting Date, by reason of the Participant’s Retirement (as defined
below) prior to attaining at least age 62, then: (i) a portion of the Options
shall vest on the Participant’s last day of active employment with the Company,
with such portion determined in proportion to the Participant’s active service
(measured in calendar days) during the period commencing on the Grant Date and
ending on the Vesting Date (the “Vesting Period”); (ii) such Options shall
continue to become exercisable in accordance with Paragraph A.2 of this
Agreement, with no change in the earliest date of exercise as a result of the
vesting provided by this subparagraph 4(b); and (iii) the Options may be
exercised by the Participant prior to the Expiration Date in accordance with
this Agreement.  

(c) Retirement on or After Age 62, Death or Total Disability. If the
Participant’s employment terminates by reason of the Participant’s Retirement
after attaining at least age 62, death or Total Disability (as defined below),
then: (i) the Options shall become fully vested on the Participant’s last day of
active employment with the Company (which, for purposes of Total Disability,
means the effective date of Total Disability); (ii) the Options shall continue
to become exercisable in accordance with Paragraph A.2 of this Agreement, with
no change in the earliest date of exercise as a result of the vesting provided
by this subparagraph 4(c); and (iii) the Options may be exercised by the
Participant’s legal representative (or any person to whom the Options may be
transferred by will or the applicable laws of descent and distribution), in the
event of death, or the Participant, in the event of Retirement or Total
Disability, prior to the Expiration Date in accordance with this Agreement.

5. Buy-Out of Option Gains. At any time after any Option becomes exercisable,
the Committee shall have the right, in its sole discretion and without the
consent of the Participant, to cancel such Option and to cause PepsiCo to pay to
the Participant the excess of the Fair Market Value of the shares of Common
Stock covered by such Option over the Option Exercise Price of such Option as of
the date the Committee provides written notice (the “Buy Out Notice”) of its
intention to exercise such right. Payments of such buy out amounts pursuant to
this provision shall be effected by PepsiCo as promptly as possible after the
date of the Buy Out Notice and shall be made in shares of Common Stock. The
number of shares shall be the greatest number of whole shares determined by
dividing the amount of the payment to be made by the Fair Market Value of a
share of Common Stock at the date of the Buy Out Notice. Payments of any such
buy out amounts shall be made net of the minimum applicable foreign, federal
(including FICA), state and local withholding taxes, if any.  

6. No Rights as Shareholder. The Participant shall have no rights as a holder of
PepsiCo Common Stock with respect to the Options granted hereunder unless and
until such Options are exercised and the shares have been registered in the
Participant’s name as owner.  

B. Terms and Conditions Applicable to Performance Stock Units. These terms and
conditions shall apply with respect to the performance stock units granted to
the Participant as indicated on the Award Summary.

1. Grant. In consideration of the Participant remaining in the employ of the
Company and agreeing to be bound by the covenants of Paragraph C, PepsiCo hereby
grants to the Participant, on the terms and conditions set forth herein, the
target number of performance stock units as indicated on the Award Summary (the
“Performance Stock Units”). All Performance Stock Units granted hereunder are
intended to be Performance Awards (as defined in the Plan) that satisfy the
conditions for the Performance-Based Exception (as defined in the Plan) under
Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”).

2. Vesting and Payment. Performance Stock Units may only vest while the
Participant is actively employed by the Company. Subject to Paragraphs B.3 and
B.4 below, the Performance Stock Units earned in accordance with Paragraph B.3
shall vest on the Vesting Date and be paid as soon as practicable after such
date (the “Payment Date”). Performance Stock Units that become earned and
payable shall be settled in shares of PepsiCo Common Stock with the Participant
receiving one share of PepsiCo Common Stock for each Performance Stock Unit
earned. No fractional shares shall be delivered under this Agreement, and so any
fractional share that may be payable shall be rounded to the nearest whole
share. Any amount that the Company may be required to withhold upon the
settlement of Performance Stock Units and/or the payment of dividend equivalents
(see Paragraph B.5 below) in respect of applicable foreign, federal (including
FICA), state and local taxes, must be paid in full at the time of the issuance
of shares or payment of cash. Unless the Participant makes other arrangements to
satisfy this withholding obligation in accordance with procedures approved by
the Company in its discretion, the Company will withhold shares to satisfy the
required withholding obligation related to the settlement of Performance Stock
Units.

3. Earning and Forfeiture of Performance Stock Units. The Participant can earn
between 0% and 125% of the target number of Performance Stock Units granted
hereunder. The number of Performance Stock Units that are earned shall be
determined based on the achievement of performance targets. Any Performance
Stock Units that are not earned in accordance with this Paragraph B.3 shall be
forfeited and cancelled. Subject to the terms and conditions set forth herein,
the Performance Stock Units shall be earned as follows:

(a) One-half of the Performance Stock Units shall be earned based on and subject
to the level of achievement of the 2010-2011 two-year average PepsiCo core
constant currency earnings per share growth target pursuant to the performance
scale previously established by the Committee and communicated to the
Participant. The Committee shall determine and certify the results of the level
of achievement of such target.

(b) One-half of the Performance Stock Units shall be earned based on and subject
to the level of achievement of the 2010-2011 two-year average PepsiCo constant
currency international net revenue growth as a multiple of PepsiCo constant
currency North America net revenue growth target pursuant to the performance
scale previously established by the Committee and communicated to the
Participant. The Compensation Committee shall determine and certify the results
of the level of achievement of such target.

(c)  Notwithstanding the achievement of any performance targets established
under Paragraphs B.3(a) and (b) above, the Committee has the discretion to
reduce the number of Performance Stock Units paid. In the case of a
Participant’s death or Total Disability (as defined below), the Committee’s
right to exercise this discretion shall expire with respect to each one-half of
the Performance Stock Units at the later of: (i) the Participant’s death or
Total Disability (whichever applies), or (ii) the date the Committee certifies
the results for the specific performance targets that relate to such one-half of
the Performance Stock Units, which certification shall occur within sixty
(60) days of the end of 2011. In all other cases, the Committee’s right to
exercise this discretion with respect to all of the Performance Stock Units
earned shall continue until the date on which the Performance Stock Units are
paid to the Participant. Except in the case of death or Total Disability, the
Performance Stock Units for which a Participant has satisfied the performance
criteria will be payable in one payment on the Payment Date.



  4.   Effect of Termination of Employment, Retirement, Death and Total
Disability.

(a) Termination of Employment. Performance Stock Units may vest and become
payable only while the Participant is actively employed by the Company. Thus,
vesting ceases upon the termination of the Participant’s active employment with
the Company. Subject to subparagraphs 4(b) and 4(c), all unvested Performance
Stock Units shall automatically be forfeited and canceled upon the date that the
Participant’s active employment with the Company terminates regardless of
whether any such Performance Stock Units have previously been earned in
accordance with Paragraph B.3 above. An authorized severance leave of absence
will not be treated as active employment, and, as a result, the vesting of
Performance Stock Units will not be extended by any such period.

(b) Retirement Prior to Age 62. If the Participant’s employment terminates prior
to the Vesting Date, by reason of the Participant’s Retirement (as defined
below) prior to attaining at least age 62, then a whole number of the target
Performance Stock Units granted hereunder shall vest on the Participant’s last
day of active employment with the Company, with such number determined in
proportion to the Participant’s active service (measured in calendar days)
during the Vesting Period. All Performance Stock Units that vest in accordance
with the foregoing sentence shall remain subject to the earning and forfeiture
provisions of Paragraphs B.2 and B.3 (with subparagraphs 3(a) and 3(b) of
Paragraph B each being applied to one-half of the Performance Stock Units that
vest in accordance with the foregoing sentence and with subparagraph 3(c) being
applied to all such Performance Stock Units).

(c) Retirement on or After Age 62, Death or Total Disability. If the
Participant’s employment terminates by reason of the Participant’s Retirement
after attaining at least age 62, death or Total Disability (as defined below),
then the Performance Stock Units granted hereunder shall become fully vested on
the Participant’s last day of active employment with the Company (which, for
purposes of Total Disability, means the effective date of Total Disability). All
such vested Performance Stock Units shall remain subject to the earning and
forfeiture provisions of Paragraphs B.2 and B.3, except that, in the case of
death or Total Disability, payment of each one half of the Performance Stock
Units granted hereunder will be made within fourteen (14) days after the
Committee’s right to exercise discretion with respect to such one half expires
in accordance with Paragraph B.3(c).

5. Dividend Equivalents. During the Vesting Period, the Participant shall
accumulate dividend equivalents with respect to the Performance Stock Units,
which dividend equivalents shall be paid in cash (without interest) to the
Participant only if and when the applicable Performance Stock Units vest and
become payable. Dividend equivalents shall equal the dividends actually paid
with respect to PepsiCo Common Stock during the Vesting Period while (and to the
extent) the Performance Stock Units remain outstanding and unpaid. For purposes
of determining the dividend equivalents accumulated under this Paragraph B.5,
any Performance Stock Units that become payable hereunder shall be considered to
have been outstanding from the Grant Date. Upon the forfeiture of Performance
Stock Units, any accumulated dividend equivalents attributable to such
Performance Stock Units shall also be forfeited.

6. No Rights as Shareholder. The Participant shall have no rights as a holder of
PepsiCo Common Stock with respect to the Performance Stock Units granted
hereunder unless and until such Performance Stock Units have been settled in
shares of Common Stock that have been registered in the Participant’s name as
owner.

C. Prohibited Conduct. In consideration of the Company disclosing and providing
access to Confidential Information, as more fully described in Paragraph C.2
below, after the date hereof, the grant by the Company of the Options and
Performance Stock Units, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Participant and the
Company, intending to be legally bound, hereby agree as follows.  

1. Non-Competition and Non-Solicitation. The Participant hereby covenants and
agrees that at all times during his or her employment with the Company and for a
period of twelve months after the termination of the Participant’s employment
with the Company for any reason whatsoever (including a termination due to the
Participant’s Retirement), he or she will not, without the prior written consent
of PepsiCo’s chief personnel officer or chief legal officer, either directly or
indirectly, for himself/herself or on behalf of or in conjunction with any other
person, partnership, corporation or other entity, engage in any activities
prohibited in the following Paragraphs C.1(a) through (c):  

(a) The Participant shall not, in any country in which the Company operates,
accept any employment, assignment, position or responsibility, provide services
in any capacity or acquire any ownership interest that involves the
Participant’s Participation in an entity that markets, sells, distributes or
produces Covered Products, unless such entity makes retail sales or consumes
Covered Products without in any way competing with the Company;  

(b) With respect to Covered Products, the Participant shall not directly or
indirectly solicit for competitive business purposes any customer or Prospective
Customer of the Company called on, serviced by, or contacted by the Participant
in any capacity during his or her employment; or  

(c) The Participant shall not in any way, directly or indirectly (including
through someone else acting on the Participant’s recommendation, suggestion,
identification or advice), solicit any Company employee to leave the Company’s
employment or to accept any position with any other entity.  

Notwithstanding anything in this Paragraph C.1, the Participant shall not be
considered to be in violation of Paragraph C.1(a) solely by reason of owning,
directly or indirectly, up to five percent (5%) in the aggregate of any class of
securities of any publicly traded corporation engaged in the prohibited
activities described in Paragraph C.1(a).

2. Non-Disclosure. In order to assist the Participant with his or her duties,
the Company shall continue to provide the Participant with access to
confidential and proprietary operational information and other confidential
information which is either information not known by actual or potential
competitors, customers and third parties of the Company or is proprietary
information of the Company (“Confidential Information”). Such Confidential
Information shall include all non-public information the Participant acquired as
a result of his or her positions with the Company which might be of any value to
a competitor of the Company, or which might cause any economic loss or
substantial embarrassment to the Company or its customers, bottlers,
distributors or suppliers if used or disclosed. Examples of such Confidential
Information include, without limitation, non-public information about the
Company’s customers, suppliers, distributors and potential acquisition targets;
its business operations, structure and methods of operation; its product lines,
formulae and pricing; its processes, machines and inventions; its research and
know-how; its production techniques; its financial data; its advertising and
promotional ideas and strategy; information maintained in its computer systems;
devices, processes, compilations of information and records; and its plans and
strategies.  The Participant agrees that such Confidential Information remains
confidential even if committed to the Participant’s memory.  The Participant
agrees, during the term of his or her employment and at all times thereafter,
not to use, divulge, or furnish or make accessible to any third party, company,
corporation or other organization (including but not limited to, customers,
competitors, or governmental agencies), without the Company’s prior written
consent, any Confidential Information of the Company, except as necessary in his
or her position with the Company.   

3. Return of Confidential Information and Company Property. The Participant
agrees that whenever the Participant’s employment with the Company ends for any
reason, (a) all documents containing or referring to the Company’s Confidential
Information as may be in the Participant’s possession, or over which the
Participant may have control, and all other property of the Company provided to
the Participant by the Company during the course of the Participant’s employment
with the Company will be returned by the Participant to the Company immediately,
with no request being required; and (b) all Company computer and
computer-related equipment and software, and all Company property, files,
records, documents, drawings, specifications, lists, equipment, and similar
items relating to the business of the Company, whether prepared by the
Participant or otherwise, coming into the Participant’s possession or control
during the course of his employment shall remain the exclusive property of the
Company, and shall be delivered by the Participant to the Company immediately,
with no request being required.  

4. Misconduct. During the term of his or her employment with the Company, the
Participant shall not engage in any of the following acts that are considered to
be contrary to the Company’s best interests: (a) breaching any contract with or
violating any obligation to the Company, including the Company’s Code of
Conduct, Insider Trading Policy or any other written policies of the Company,
(b) unlawfully trading in the securities of PepsiCo or of any other company
based on information gained as a result of his or her employment with the
Company, (c) committing a felony or other serious crime, (d) engaging in any
activity that constitutes gross misconduct in the performance of his or her
employment duties, or (e) engaging in any action that constitutes gross
negligence or misconduct and that causes or contributes to the need for an
accounting adjustment to PepsiCo’s financial results.  

5. Reasonableness of Provisions. The Participant agrees that: (a) the terms and
provisions of this Agreement are reasonable and constitute an otherwise
enforceable agreement to which the terms and provisions of this Paragraph C are
ancillary or a part of; (b) the consideration provided by the Company under this
Agreement is not illusory; (c) the restrictions contained in this Paragraph C
are necessary and reasonable for the protection of the legitimate business
interests and goodwill of the Company; and (d) the consideration given by the
Company under this Agreement, including, without limitation, the provision by
the Company of Confidential Information to the Participant, gives rise to the
Company’s interest in the covenants set forth in this Paragraph C.  

6. Repayment and Forfeiture. The Participant specifically recognizes and affirms
that each of the covenants contained in Paragraphs C.1 through C.4 of this
Agreement is a material and important term of this Agreement which has induced
the Company to provide for the award of the Options and/or Performance Stock
Units granted hereunder, the disclosure of Confidential Information referenced
herein, and the other promises made by the Company herein.  The Participant
further agrees that in the event that (i) the Company determines that the
Participant has breached any term of Paragraphs C.1 through C.4 or (ii) all or
any part of Paragraph C is held or found invalid or unenforceable for any reason
whatsoever by a court of competent jurisdiction in an action between the
Participant and the Company, in addition to any other remedies at law or in
equity the Company may have available to it, the Company may in its sole
discretion:  

(a) cancel any unexercised Options or unpaid Performance Stock Units granted
hereunder;  

(b) require the Participant to pay to the Company all gains realized from the
exercise of any Options granted hereunder; and/or  

(c) require the Participant to pay to the Company the value (determined as of
the date paid) of any Performance Stock Units granted hereunder that have been
paid out.  

7. Equitable Relief. In the event the Company determines that the Participant
has breached or attempted or threatened to breach any term of Paragraph C, in
addition to any other remedies at law or in equity the Company may have
available to it, it is agreed that the Company shall be entitled, upon
application to any court of proper jurisdiction, to a temporary restraining
order or preliminary injunction (without the necessity of (a) proving
irreparable harm, (b) establishing that monetary damages are inadequate or
(c) posting any bond with respect thereto) against the Participant prohibiting
such breach or attempted or threatened breach by proving only the existence of
such breach or attempted or threatened breach.

8. Extension of Restrictive Period. The Participant agrees that the period
during which the covenants contained in this Paragraph C shall be effective
shall be computed by excluding from such computation any time during which the
Participant is in violation of any provision of Paragraph C.

9. Acknowledgments. The Company and the Participant agree that it was their
intent to enter into a valid and enforceable agreement.  The Participant and the
Company thereby acknowledge the reasonableness of the restrictions set forth in
Paragraph C, including the reasonableness of the geographic area, duration as to
time and scope of activity restrained.  The Participant further acknowledges
that his or her skills are such that he or she can be gainfully employed in
noncompetitive employment and that the agreement not to compete will not prevent
him or her from earning a living.  The Participant agrees that if any covenant
contained in Paragraph C of this Agreement is found by a court of competent
jurisdiction to contain limitations as to time, geographical area, or scope of
activity that are not reasonable and impose a greater restraint than is
necessary to protect the goodwill or other business interest of the Company,
then the court shall reform the covenant to the extent necessary to cause the
limitations contained in the covenant as to time, geographical area, and scope
of activity to be restrained to be reasonable and to impose a restraint that is
not greater than necessary to protect the goodwill and other business interests
of the Company and to enforce the covenants as reformed.

10. Provisions Independent. The covenants on the part of the Participant in this
Paragraph C shall be construed as an agreement independent of any other
agreement, including any employee benefit agreement, and independent of any
other provision of this Agreement, and the existence of any claim or cause of
action of the Participant against the Company, whether predicated upon this
Agreement or otherwise, shall not constitute a defense to the enforcement by the
Company of such covenants.

11. Notification of Subsequent Employer. The Participant agrees that the Company
may notify any person or entity employing the Participant or evidencing an
intention of employing the Participant of the existence and provisions of this
Agreement.

D. Additional Terms and Conditions.

1. Adjustment for Change in Common Stock. In the event of any change in the
outstanding shares of PepsiCo Common Stock by reason of any stock split, stock
dividend, recapitalization, reorganization, merger, consolidation, combination
or exchange of shares, spin-off or other similar corporate change, (a) the
number and type of shares which the Participant may purchase pursuant to the
Options and the Option Exercise Price at which the Participant may purchase such
shares shall be adjusted, and (b) the number and type of shares to which the
Performance Stock Units held by the Participant relate shall be adjusted, in the
case of (a) and (b), as may be, and to such extent (if any), determined to be
appropriate and equitable by the Committee.  

2. Nontransferability. Unless the Committee specifically determines otherwise:
(a) the Options and Performance Stock Units are personal to the Participant and,
with respect to Options, during the Participant’s lifetime, such Options may be
exercised only by the Participant, and (b) the Options and Performance Stock
Units shall not be transferable or assignable, other than in the case of the
Participant’s death by will or the laws of descent and distribution, and any
such purported transfer or assignment shall be null and void.  

3. Definitions. As used in this Agreement, the following terms shall have the
meanings set forth below:

(a) “Covered Products” means any product which falls into one or more of the
following categories, so long as the Company is producing, marketing, selling or
licensing such product anywhere in the world: beverages, including without
limitation carbonated soft drinks, tea, water, juice drinks, sports drinks,
coffee drinks, and value added dairy drinks; juices and juice products; snacks,
including salty snacks, sweet snacks, meat snacks, granola and cereal bars, and
cookies; hot cereals; pancake mixes; value-added rice products; pancake syrup;
value-added pasta products; ready-to-eat cereals; dry pasta products; or any
product or service which the Participant had reason to know was under
development by the Company during the Participant’s employment with the Company.
 

(b) “Fair Market Value” of a share of PepsiCo Common Stock on any date shall
mean an amount equal to the mean of the high and low sales prices for a share of
PepsiCo Common Stock as reported on the composite tape for securities listed on
The New York Stock Exchange, Inc. on the date in question (or if no sales of
Common Stock were made on said Exchange on such date, on the immediately
preceding day on which sales were made on such Exchange).

(c) “Participation” shall be construed broadly to include, without limitation:
(i) serving as a director, officer, employee, consultant or contractor with
respect to such a business entity; (ii) providing input, advice, guidance or
suggestions to such a business entity; or (iii) providing a recommendation or
testimonial on behalf of such a business entity or one or more products it
produces.

(d) “Prospective Customer” shall mean any individual or entity of which the
Participant has gained knowledge as a result of the Participant’s employment
with the Company and with which the Participant dealt with or had contact with
during the six (6) months preceding his or her termination of employment with
the Company.

  

(e) “Retirement” shall mean (i) early, normal or late retirement as used in the
U.S. pension plan of the Company in which the Participant participates (if any)
and for which the Participant is eligible pursuant to the terms of such plan or
(ii) termination of employment after attaining at least age 55 and completing at
least 10 years of service with the Company (or, if earlier, after attaining at
least age 65 and completing at least five years of service with the Company).  

(f) “Total Disability” shall mean being considered disabled under the PepsiCo
Long Term Disability Program (as amended and restated from time to time), with
such status having resulted in benefit payments from such plan or another
Company-sponsored disability plan and 12 months having elapsed since the
Participant was so considered to be disabled from the cause of the current
disability. The effective date of a Participant’s Total Disability shall be the
first day that all of the foregoing requirements are met.

4. Notices. Any notice to be given to PepsiCo in connection with the terms of
this Agreement shall be addressed to PepsiCo at 700 Anderson Hill Road,
Purchase, New York 10577, Attention: Vice President, Compensation and Benefits,
or such other address as PepsiCo may hereafter designate to the Participant. Any
such notice shall be deemed to have been duly given when personally delivered,
addressed as aforesaid, or when enclosed in a properly sealed envelope or
wrapper, addressed as aforesaid, and deposited, postage prepaid, with the
federal postal service.  

5. Binding Effect. This Agreement shall be binding upon and inure to the benefit
of any assignee or successor in interest to PepsiCo, whether by merger,
consolidation or the sale of all or substantially all of PepsiCo’s assets.
PepsiCo will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of PepsiCo expressly to assume and agree to perform this Agreement
in the same manner and to the same extent that PepsiCo would be required to
perform it if no such succession had taken place. This Agreement shall be
binding upon and inure to the benefit of the Participant or his or her legal
representative and any person to whom the Options and Performance Stock Units
may be transferred by will or the applicable laws of descent and distribution.  

6. No Contract of Employment; Agreement’s Survival. This Agreement is not a
contract of employment.  This Agreement does not impose on the Company any
obligation to retain the Participant in its employ and shall not interfere with
the ability of the Company to terminate the Participant’s employment
relationship at any time. This Agreement shall survive the termination of the
Participant’s employment for any reason.  

7. Registration, Listing and Qualification of Shares. The Committee may require
that the Participant make such representations and agreements and furnish such
information as the Committee deems appropriate to assure compliance with or
exemption from the requirements of any securities exchange, any foreign,
federal, state or local law, any governmental regulatory body, or any other
applicable legal requirement, and PepsiCo Common Stock shall not be issued
unless and until the Participant makes such representations and agreements and
furnished such information as the Committee deems appropriate.

8. Amendment; Waiver. The terms and conditions of this Agreement may be amended
in writing by the chief personnel officer or chief legal officer of PepsiCo (or
either of their delegates), provided, however, that (i) no such amendment shall
be adverse to the Participant without the Participant’s written consent (except
to the extent the Committee reasonably determines that such amendment is
necessary or appropriate to comply with applicable law, including the provisions
of Code Section 409A and the regulations thereunder pertaining to the deferral
of compensation, or the rules and regulations of any stock exchange on which
PepsiCo Common Stock is listed or quoted); and (ii) the amendment must be
permitted under the Plan. The Company’s failure to insist upon strict compliance
with any provision of this Agreement or failure to exercise, or any delay in
exercising, any right, power or remedy under this Agreement shall not be deemed
to be a waiver of such provision or any such right, power or remedy which the
Board, the Committee or the Company has under this Agreement.

9. Severability or Reform by Court. In the event that any provision of this
Agreement is deemed by a court to be broader than permitted by applicable law,
then such provision shall be reformed (or otherwise revised or narrowed) so that
it is enforceable to the fullest extent permitted by applicable law. If any
provision of this Agreement shall be declared by a court to be invalid or
unenforceable to any extent, the validity or enforceability of the remaining
provisions of this Agreement shall not be affected.  

10. Plan Controls. The Options, Performance Stock Units and the terms and
conditions set forth herein are subject in all respects to the terms and
conditions of the Plan and any guidelines, policies or regulations which govern
administration of the Plan, which shall be controlling. The Committee reserves
its rights to amend or terminate the Plan at any time without the consent of the
Participant; provided, however, that Options and Performance Stock Units
outstanding under the Plan at the time of such action shall not, without the
Participant’s written consent, be adversely affected thereby (except to the
extent the Committee reasonably determines that such amendment or termination is
necessary or appropriate to comply with applicable law, including the provisions
of Code Section 409A and the regulations thereunder pertaining to the deferral
of compensation, or the rules and regulations of any stock exchange on which
PepsiCo Common Stock is listed or quoted). All interpretations or determinations
of the Committee or its delegate shall be final, binding and conclusive upon the
Participant (and his or her legal representatives and any recipient of a
transfer of the Options or Performance Stock Units permitted by this Agreement)
on any question arising hereunder or under the Plan or other guidelines,
policies or regulations which govern administration of the Plan.  

11. Participant Acknowledgements. By entering into this Agreement, the
Participant acknowledges and agrees that:  

(a) the Option and/or Performance Stock Unit grant will be exclusively governed
by the terms of the Plan, including the right reserved by the Company to amend
or cancel the Plan at any time without the Company incurring liability to the
Participant (except for Options and Performance Stock Units already granted
under the Plan);  

(b) the Participant has been provided a copy of PepsiCo’s Prospectus relating to
the Plan, the Options, Performance Stock Units and the shares covered thereby;  

(c) stock options, restricted stock units and performance stock units are not a
constituent part of the Participant’s salary and that the Participant is not
entitled, under the terms and conditions of his/her employment, or by accepting
or being awarded the Options and/or Performance Stock Units pursuant to this
Agreement to require options, restricted stock units or other awards to be
granted to him/her in the future under the Plan or any other plan;

(d) upon exercise of the Options or payment of Performance Stock Units the
Participant will arrange for payment to the Company an estimated amount to cover
employee payroll taxes resulting from the exercise and/or, to the extent
necessary, any balance may be withheld from the Participant’s wages;

(e) benefits received under the Plan will be excluded from the calculation of
termination indemnities or other severance payments;

(f) in the event of termination of the Participant’s employment, a severance or
notice period to which the Participant may be entitled under local law and which
follows the date of termination specified in a notice of termination or other
document evidencing the termination of the Participant’s employment will not be
treated as active employment for purposes of this Agreement and, as a result,
vesting of unvested Options or Performance Stock Units will not be extended by
any such period;

(g) the Participant will seek all necessary approval under, make all required
notifications under and comply with all laws, rules and regulations applicable
to the ownership of stock options and stock and the exercise of stock options,
including, without limitation, currency and exchange laws, rules and
regulations; and  

(g) this Agreement will be interpreted and applied so that the Options, in all
cases, and Performance Stock Units, to the extent possible, will not be subject
to Code Section 409A. To the extent the Performance Stock Units are subject to
Code Section 409A because of the Participant’s eligibility for Retirement, then
payments limited to the earliest permissible payment date under Code
Section 409A shall be made following a Change in Control only (i) upon a Change
in Control if it qualifies under Code Section 409A(a)(2)(A)(v) (a “409A CIC”),
and (ii) upon a termination of employment if it occurs after a 409A CIC and it
constitutes a Section 409A separation from service (and in this case, the
six-month delay of Code Section 409A(a)(2)(B)(i) shall apply to “specified
employees,” determined under the default rules of Section 409A or such other
rules as apply generally under the Company’s Section 409A plans).
Notwithstanding any other provision of this Agreement, this Agreement will be
modified to the extent the Committee reasonably determines that is necessary or
appropriate for such Options or Performance Stock Units to comply with Code
Section 409A.  

12. Right of Set-Off. The Participant agrees, in the event that the Company in
its reasonable judgment determines that the Participant owes the Company any
amount due to any loan, note, obligation or indebtedness, including but not
limited to amounts owed to the Company pursuant to the Company’s tax
equalization program or the Company’s policies with respect to travel and
business expenses, and if the Participant has not satisfied such obligation(s),
then the Company may instruct the plan administrator to withhold and/or sell
shares of PepsiCo Common Stock acquired by the Participant upon exercise of his
or her Options or settlement of the Performance Stock Units (to the extent such
Options or Performance Stock Units are not subject to Code Section 409A), or the
Company may deduct funds equal to the amount of such obligation from other funds
due to the Participant from the Company to the maximum extent permitted by Code
Section 409A.  

13. Electronic Delivery and Acceptance. The Participant hereby consents and
agrees to electronic delivery of any Plan documents, proxy materials, annual
reports and other related documents.  The Participant hereby consents to any and
all procedures that the Company has established or may establish for an
electronic signature system for delivery and acceptance of Plan documents
(including documents relating to any programs adopted under the Plan), and
agrees that his or her electronic signature is the same as, and shall have the
same force and effect as, his or her manual signature.  Participant consents and
agrees that any such procedures and delivery may be effected by a third party
engaged by the Company to provide administrative services related to the Plan,
including any program adopted under the Plan.  

14. Data Privacy. Participant hereby acknowledges and consents to the
collection, use, processing and transfer of personal data as described in this
Paragraph D.14.  Participant is not obliged to consent to such collection, use,
processing and transfer of personal data. However, failure to provide the
consent may affect Participant’s ability to participate in the Plan.  The
Company and Participant’s employer hold certain personal information about
Participant, that may include his/her name, home address and telephone number,
date of birth, social security number or other employee identification number,
salary grade, hire data, salary, nationality, job title, any shares of PepsiCo
Common Stock, or details of all options or performance stock units or any other
entitlement to shares of stock awarded, canceled, purchased, vested, or
unvested, for the purpose of managing and administering the Plan (“Data”). 
PepsiCo and/or its subsidiaries will transfer Data amongst themselves as
necessary for the purpose of implementation, administration and management of
Participant’s participation in the Plan, and PepsiCo and/or any of its
subsidiaries may each further transfer Data to any third parties assisting
PepsiCo in the implementation, administration and management of the Plan.  These
recipients may be located throughout the world, including the United States.
Participant’s authorizes them to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes of implementing,
administering and managing Participant’s participation in the Plan, including
any requisite transfer of such Data as may be required for the administration of
the Plan and/or the subsequent holding of shares of stock on Participant’s
behalf to a broker or other third party with whom Participant may elect to
deposit any shares of stock acquired pursuant to the Plan.  Participant may, at
any time, review Data, require any necessary amendments to it or withdraw the
consents herein in writing by contacting the Company; however, withdrawing
consent may affect Participant’s ability to participate in the Plan.   

15. Stock Ownership / Exercise & Hold Guidelines. The Participant agrees as a
condition of this grant that, in the event that the Participant is or becomes
subject to the Company’s Stock Ownership or Exercise & Hold Guidelines, the
Participant shall not sell any shares obtained upon exercise of the Options or
settlement of the Performance Stock Units unless such sale complies with the
Stock Ownership and Exercise & Hold Guidelines as in effect from time to time.  

16. Governing Law. Notwithstanding the provisions of Paragraphs D.10 and D.11,
this Agreement shall be governed, construed and enforced in accordance with the
laws of the State of New York, without giving effect to conflict of law rules or
principles.  

17. Choice of Venue. Notwithstanding the provisions of Paragraphs D.10 and D.11,
any action or proceeding seeking to enforce any provision of or based on any
right arising out of this Agreement may be brought against the Participant or
the Company only in the courts of the State of New York or, if it has or can
acquire jurisdiction, in the United States District Court for the Southern
District of New York, and the Participant and the Company consents to the
jurisdiction of such courts (and of the appropriate appellate courts) in any
such action or proceeding and waives any objection to venue laid therein.  

18. Entire Agreement. This Agreement contains all the understanding and
agreements between the Participant and the Company regarding the subject matter
hereof.   

1

2010 PEPSICO ANNUAL LONG-TERM INCENTIVE AWARD

AWARD SUMMARY

Employee Name: [ ]
Employee ID: [ ]



    STOCK OPTION AWARD

Stock Option Award Face Value: $[ ]
Grant Date: April 12, 2010
Option Exercise Price: $66.50
Number of Stock Options Granted: [ ]
Vesting Date:* April 12, 2013
Expiration Date: April 11, 2020



    PERFORMANCE STOCK UNIT AWARD

Performance Stock Unit Award Face Value: $[ ]
Grant Date: April 12, 2010
Grant Price: $66.50
Number of Performance Stock Units Granted: [ ]
Vesting Date:* April 12, 2013

* Vesting and exercisability are subject to the attached Terms and Conditions.

AWARD ACCEPTANCE
This 2010 PepsiCo Annual Long-Term Incentive Award (“Award”) is not considered
valid unless you accept it on or before [insert date]. By signing below, you
accept your Award, you certify that you have reviewed the attached Terms and
Conditions that apply to the Award, and you agree to comply with, and be bound
by, the attached Terms and Conditions. If you do not accept this Award on or
before [insert date], your Award will be null and void and will be forfeited and
cancelled.

I accept my 2010 PepsiCo Annual Long-Term Incentive Award as described above,
subject to all the terms and conditions set forth in the attached Terms and
Conditions document.

[e29720-101061638158839e12_1.jpg]



     
[NAME]
  Eric Craven
VP, Compensation and Benefits
Date:
 

 
 


Sign and date this page in the space provided above. Fax this page and your
entire Agreement to PepsiCo Executive Compensation Department. Fax number [ ].

2